Citation Nr: 1123335	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  09-25 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for grand mal seizures, to include as secondary to residuals of head trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and August 2008 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In the November 2007 rating decision, the RO, in pertinent part, denied service connection for grand mal seizures, to include as secondary to residuals of head trauma, which the RO then confirmed and continued in the August 2008 rating decision.  

The Board notes that the Veteran submitted a July 2009 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board.  In March 2011, the Veteran submitted a written request to withdraw his Board hearing request.  The Board finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Service connection is not in effect for residuals of head trauma and there is no competent evidence of a nexus between the Veteran's grand mal seizures and his military service.


CONCLUSION OF LAW

Grand mal seizures were not incurred in or aggravated by active service, nor are they secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a May 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for entitlement to service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the May 2007 letter to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, VA has obtained the Veteran's service treatment records and VA outpatient treatment records from September 2006 to October 2007.  

In a December 2008 notice of disagreement (NOD), the Veteran reported that "physicians have stated in [his] medical records that head trauma is the cause of [his] seizures."  In a July 2009 substantive appeal, via a VA Form 9, the Veteran specified that he was told by the VA doctor, from whom he seeks treatment for his seizures, that they may have been caused by a head injury.  In August 2009, the RO sent a letter to the Veteran requesting, that if there are additional treatment records he would like for VA to consider, to complete the enclosed VA Form 21-4138, Statement in Support of Claim, and identify the treatment facility and specific dates of treatment.  However, no response was received by the Veteran and he was notified of such in a subsequent October 2009 supplemental statement of the case (SSOC).  The Veteran has a responsibility to provide sufficient information for VA to obtain records that may be pertinent to the claim on appeal.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").    

The Veteran was provided a VA examination in connection with his claim on appeal in August 2008.  The VA examiner reviewed the Veteran's claims file, noted the Veteran's medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board notes that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that VA has satisfied its duty to assist in development of the claim on appeal.  All reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

In a May 2007 personal statement, the Veteran reported that during service, "while standing beside a tank, the gunner accidentally shot off a shell which caused trauma to [his] . . . head."  The Veteran contends that service connection is warranted for his claimed grand mal seizures, to include as secondary to residuals of head trauma.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1131 (West Supp. 2010).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as epilepsies, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted where a disability is proximately due to or the result of a service- connected disease or injury.  In order for service connection to be granted on a secondary basis, three elements must be present: a current disability, a service-connected disability, and a medical nexus.  38 C.F.R. § 3.310(a) (2010).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment sets forth language requiring that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, in order for service connection to be granted on a secondary basis, three elements must be present: a current disability, a service-connected disability, and a medical nexus.  See 38 C.F.R. § 3.310 (2010).  In a November 2007 rating decision, the RO noted a November 1977 service treatment record that documented the Veteran's facial lacerations due to a M60 Piston blast; however VA outpatient treatment records from September 2006 to October 2007 revealed no treatment for head trauma, thus service connection for head trauma was denied.  Subsequently, in an August 2008 rating decision, the RO confirmed and continued the previous denial as the August 2008 VA examination report revealed no objective findings of head trauma or residuals thereof.  The Veteran has not appealed the denial of service connection for head trauma and that decision is final.  Since the Veteran has not been granted service connection for residuals of head trauma, his claim of entitlement to service connection for grand mal seizures, to include as secondary to residuals of head trauma, warrants no further consideration in this regard.  Id.  

The Board now turns to whether service connection is warranted on a direct basis for the Veteran's grand mal seizures.  Service treatment records reveal no complaints, treatments, or diagnoses of seizures and no neurological abnormalities were noted on the August 1979 separation examination report.  

VA outpatient treatment records from September 2006 to October 2007 reveal ongoing treatment for the Veteran's seizure disorder.  In September 2006, the Veteran was assessed with possible partial complex seizures and was referred to a neurology consultation for further management.  From November 2006 to January 2007, the Veteran reported having seizures, which he believed was due to his medication, anxiety, and stress.  In a November 2006 record, the Veteran also reported buying methadone on the streets.  In February 2007, the Veteran underwent his neurological consultation and reported that the onset of his seizures was about three years ago.  Following the neurological examination, the physician also noted a December 2005 computed tomography (CT) scan of the Veteran's brain which revealed no abnormalities.  The Veteran was assessed with tremulousness and a seizure disorder by history, which seemed to be tonic in nature and generalized.  Then from March 2007 to April 2007, the Veteran continued his reports of having seizures and his diagnosis of partial complex seizures was listed in July 2007 and September 2007 records.      

Most recently in August 2008, the Veteran underwent a VA examination in connection with his claim on appeal.  The Veteran reported that during the in-service blast incident, he was not struck by a projectile or the gun barrel, but rather the fire and air of the blast was near his head.  

Following the examination, the VA examiner noted there was no evidence of loss of consciousness, any neurological deficit, or any residuals of the blast incident documented in the Veteran's service treatment records.  Based on the Veteran's report of the incident, the examiner opined that the laceration was caused by the edge of the Veteran's helmet.  In addition, the examiner noted a normal December 2005 CT scan of the brain and evidence of the Veteran's abuse of tobacco, alcohol, and multiple other substances to include opiates, amphetamines, and benzodiazepines.  The examiner also alluded to another physician's suspicion that an element of benzodiazepine withdrawal was a cause for the Veteran's seizures.  The Veteran's diagnosis of partial complex seizure disorder was confirmed, and the examiner opined that "whatever the cause of the seizures disorder, which has not been delineated precisely, it is less likely than not that the blast incident in 1977 is the cause of those seizures, in that the incident was 30 years ago, with a long asymptomatic interval, and without any other neurological deficits/residuals apparent, either at the time of the incident or thereafter."

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for grand mal seizures on a direct basis.

The Board notes that the August 2008 VA examination report mentioned above does not etiologically relate the Veteran's seizure disorder to military service.  In fact, the examiner reached the opposite conclusion.  As discussed above, the examiner opined that it is less likely than not that the in-service blast incident is the cause of the Veteran's current seizure disorder after consideration of a long asymptomatic interval and the absence of any other neurological deficits or apparent residuals at the time of the incident or thereafter.  There is no contrary medical opinion of record; therefore, since there is no competent probative evidence of a nexus between active service and the current disability, service connection cannot be granted.  

It is emphasized that the Veteran has not asserted that he has experienced seizures since service and the alleged inservice injury.  In fact, in February 2007, he reported to a medical provider that the onset of seizures was three years earlier.  The Veteran does not contend, nor does the evidence show, a chronic seizure disorder in service or within an applicable presumptive period and there is no evidence of continuity of symptoms after service to warrant entitlement to service connection.  See 38 C.F.R. § 3.303(b).

The Board has considered the Veteran's assertion that his grand mal seizures are related to an in-service injury.  However, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for grand mal seizures, to include as secondary to residuals of head trauma.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for grand mal seizures, to include as secondary to residuals of head trauma, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


